
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Ms. Edwards of
			 Maryland (for herself and Mr.
			 Conyers) introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States permitting Congress and the States to regulate the
		  expenditure of funds by corporations engaging in political
		  speech.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The sovereign right of the people to govern
				being essential to a free democracy, Congress and the States may regulate the
				expenditure of funds for political speech by any corporation, limited liability
				company, or other corporate entity.
					2.Nothing contained in this Article shall be
				construed to abridge the freedom of the
				press.
					.
		
